Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
The request filed on 12/14/2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on Application No. 16/365978 is acceptable, and a RCE has been established.  An action on the RCE follows.
Claims 1, 5, 6, 11-12, 14-15, 17-18, 20-21, 27, 29, 38, 54, 58, 60, 63, and 67-68 are pending.
Claims 6, 11-12, 14-15, 17-18, 20-21, 27, 29, 38, 54, 58, 60, 63, and 67-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1 and 5, drawn to an isolated PD-L1-1 polypeptide having at least 95% sequence identical to the sequence of SEQ ID NO: 17, are examined on merits.

Sequence Requirement

	A first office action can be performed on this application, however, this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  This application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825.  Specifically, the specification contains sequences listed in page 141 [364, PG pub) etc., that all need SEQ ID numbers.  If these sequences are found in the sequence listing filed to USPTO, Applicants need only insert the appropriate SEQ ID Nos in the specification.  However, if these sequences are not part of the listing, then Applicants need to comply with the sequence rules.  Applicant is reminded to check the entire disclosure to ensure that the application is in sequence compliance.  Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply (see attached form, PTO L2301). Applicant is given three months from the date of the letter within which to comply with the sequence rule.  
Applicant should follow the guidance for patent applications containing nucleotide sequence and/or amino acids sequence disclosure-the sequence rules in MPEM 2420-2426 and 2422.01 in particular. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5 remain and are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without inventive concept/Significantly more as set forth in the rejection and below: 
The claims are directed to an isolated PD-L1-1 polypeptide variant having at least 95% sequence identity to the amino acid sequence SEQ ID NO: 17.
The protein of SEQ ID NO: 17 is human PD-L1-1 isoform having 270 amino acid in length (see amended specification table 2 filed on 9/4/2019 and/or latest sequence listing filed on 8/24/2021 in SCORE).  
The specification teaches that the peptide of PD-L1-1 is human PD-L1 isoforms presented in nature [0113-0119].  The specification teaches PD-L1-1 isoform having the protein sequence of SEQ ID NO: 17 encoded by nucleic acids of SEQ ID NO: 16 (table 2).
The sequence of SEQ ID NO: 17 has been identified as a variant of PD-L1 with deletion amino acids at position 264-283 of the PD-L1 protein (see sequence below).

US-09-796-858-42

  Query Match             99.1%;  Score 1394;  DB 3;  Length 290;
  Best Local Similarity   93.1%;  
  Matches  270;  Conservative    0;  Mismatches    0;  Indels   20;  Gaps    1;

Qy          1 MRIFAVFIFMTYWHLLNAFTVTVPKDLYVVEYGSNMTIECKFPVEKQLDLAALIVYWEME 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRIFAVFIFMTYWHLLNAFTVTVPKDLYVVEYGSNMTIECKFPVEKQLDLAALIVYWEME 60

Qy         61 DKNIIQFVHGEEDLKVQHSSYRQRARLLKDQLSLGNAALQITDVKLQDAGVYRCMISYGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DKNIIQFVHGEEDLKVQHSSYRQRARLLKDQLSLGNAALQITDVKLQDAGVYRCMISYGG 120

Qy        121 ADYKRITVKVNAPYNKINQRILVVDPVTSEHELTCQAEGYPKAEVIWTSSDHQVLSGKTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ADYKRITVKVNAPYNKINQRILVVDPVTSEHELTCQAEGYPKAEVIWTSSDHQVLSGKTT 180

Qy        181 TTNSKREEKLFNVTSTLRINTTTNEIFYCTFRRLDPEENHTAELVIPELPLAHPPNERTH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TTNSKREEKLFNVTSTLRINTTTNEIFYCTFRRLDPEENHTAELVIPELPLAHPPNERTH 240

Qy        241 LVILGAILLCLGVALTFIFRLRK--------------------DTHLEET 270
              |||||||||||||||||||||||                    |||||||
Db        241 LVILGAILLCLGVALTFIFRLRKGRMMDVKKCGIQDTNSKKQSDTHLEET 290


Example 1of the specification describes a method of obtaining the variant protein of PD-L1 from total RNA of melanoma cells by expressing the obtained cDNA.  Thus, the variant is from nature, melanoma cells.
Therefore, the isolated peptide of SEQ ID NO: 17 is not sufficient to qualify as patent-eligible practical application that is something difference than a Judicial Exception (abstract ideas, laws of nature/natural principle, natural phenomena, and Natural Products). 
The claimed pharmaceutical composition comprising the PD-L1 variant of SEQ ID NO: 17 does not markedly difference from naturally occurring product because the genetic structure and sequence of the protein has not been altered.
For more information and analysis, applicant is also directed to the new 2014 Guidance under 35 USC § 101 on the website below (Examples 3 and 7 in particular):
Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, Issued Dec, 2014 at http://www.uspto.gov/patents/law/exam/examguide.jsp

Response to applicant’s argument:
	On page 13, applicant argues that the claimed PD-L-1-1 polypeptide variant is not a form exists in nature not exist in nature and has markedly different properties from a natural product. 
	In response, as explained in the rejection, the PD-L-1-1 polypeptide variant is isolated from melanoma cells, therefore, it does exist in nature.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Drawn to Written Description: variants having at least 95% identity to SEQ ID NO: 17 

The rejection has been modified based on the claim amendment dated 8/12/2021.
Claims 1 and 5 remain and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, level of skill and knowledge in the art, and predictability in the art or any combination thereof. 

The claims are broadly drawn to an isolated polypeptide having amino acid sequence at least 95% sequence identity across full length to the sequence of SEQ ID NO: 17 (270 aa) listed in table 2.  Thus, the claims are including a genus of the polypeptide fragments, homologous, or variants of SEQ ID NO: 17 with up to 5% sequence variant to thereof.
The specification teaches PD-L1 protein and presence of splicing variants encoding different isoforms with different IgC and IgV domains, signal sequence and/or soluble forms etc., which confer PD-L1’s immunomodulatory function including promoting or inhibiting [0113].  The specification on table 2, teaches PD-L1 protein isoforms (PD-L1-1, -3, -9 and -12). The specification on table 1 also teaches other isoforms of PD-L1. The specification teaches elected PD-L1 of SEQ ID NO: 17 being isoform-1 (PD-L1-1) having 270 amino acids in length (table 2).  The specification teaches general function of PD-L1 in modulating immune system and cancer prognosis predictive medicine etc. (section V [0269]+). 
However, the specification does not teach fragment(s), homologous, or variant(s) having up to 5% sequence identity to SEQ ID NO: 17 OR 0.05 x 270 = 13.5 substitutions of any amino acids at anywhere within the sequence of SEQ ID NO: 17. The specification does not teach where and which of the amino acid modifications/substitutions within the sequence or related function change of the variants.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristic, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613”.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information as well as representative numbers of broadly claimed variants or fragments of SEQ ID NO: 17. The specification does not provide a specific or detail structural characteristics of the homologous/variants up to 5% amino acids or up to 13 amino acid substitutions in the sequence of SEQ ID NO: 17.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

As stated in the Written Description Guideline (2008), the levels of the skill and knowledge in the art would not be able to identify without further testing which of these fragments or variants could perform the same function as SEQ ID NO: 17. Based on the lack of knowledge and predictability in the art those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of fragments or variants having the functions listed in the claims based on the teaching of the protein of SEQ ID NO: 17.
PD-L1 is family proteins including many splicing variants including membrane or soluble forms existed in the nature, which consists of different amino acid with wild range of homologous in sequences.  For example, He et al (Acta Parmacologica Sinica 26:462-468, 2005) disclose a splice variant of human PD-L1 lacking Igv-like domain (entire document) and Grzywnowicz et al (PLoS One 7: e35178, page 1-8, 2012 and both references provided in previous Office action) teach deletion of PD-L2 exon 2 (∆ex2_PD-L1) etc., which remain or lack of the function as full length or wild type of PD-L1.  These references demonstrate the presence of sequence diversity among the species and alternative slicing variants and function diversity.  
The instant specification neither provide sufficient descriptive information in the structural definition of PD-L1 variants and fragments and are not clear on the function as recited in the claims.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of variants or fragment as claimed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, only the polypeptide comprising or consisting of the amino acid sequence of SEQ ID NO: 17, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
Applicant may also refer to Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm
Example 9 and 10 in particular.

Response to applicant’s argument:

	On page 14, Applicant argues that PD-L1 variant is a splicing variant, which does not share the same sequence with PD-L1.  Applicant then explains the error made in figure 1 of the specification when the application filed.

	In response, the Office has recognized and pointed out the error made in figure 1 and accept the newly modified sequence of SEQ ID NO: 17 in the specification and sequence listing.  However, applicant should realize that claim 1 is drawn to a genus of variants of SEQ ID NO: 17 having up to 95% sequence identity to SEQ ID NO: 17 which the specification does not describe.  Claiming the sequence of SEQ ID NO: 17 alone does not render the written description rejection as set forth in the last paragraph of the rejection.  The Office has withdrawn the new matter rejection in this Office action.
	




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1 and 5 remain and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikesell et al (US 20020095024, published Jul 2002, provided in the previous Office action) as evidenced by sequence alignment.
Mikesell et al teach B7 related peptide BSL1 (sequence no 2) and variants thereof [0043 and 0103], the BSL1 has the sequence having over 98.6% query match to the instant SEQ ID NO: 17 as sequence alignment below. B7-related peptides having sequence identity to B7-H1 (alternative name PD-L1) family protein [0252-258].
QY=SEQ ID NO: 17 
; Sequence 2, Application US/09875338
; Patent No. US20020095024A1
; GENERAL INFORMATION:
;  APPLICANT: MIKESELL, GLEN E.
;  APPLICANT:  CHANG, HAN
;  APPLICANT:  FINGER, JOSHUA N.
;  APPLICANT:  YANG, GUCHEN
;  APPLICANT:  LU, PIN
;  APPLICANT:  ZHOU, XIA-DI
;  APPLICANT:  PEACH, ROBERT
;  TITLE OF INVENTION: B7-RELATED NUCLEIC ACIDS AND POLYPEPTIDES USEFUL FOR
;  TITLE OF INVENTION:  IMMUNOMODULATION
;  CURRENT FILING DATE:  2001-06-06
;  PRIOR APPLICATION NUMBER: 60/272,107
;  PRIOR FILING DATE: 2001-02-28
;  PRIOR APPLICATION NUMBER: 60/209,811
;  PRIOR FILING DATE: 2000-06-06
; SEQ ID NO 2
;   ORGANISM: Homo sapiens
US-09-875-338-2

  Query Match             98.6%;  Score 1386;  DB 3;  Length 290;
  Best Local Similarity   93.1%;  
  Matches  270;  Conservative    0;  Mismatches    0;  Indels   20;  Gaps    1;


Qy          1 MRIFAVFIFMTYWHLLNAFTVTVPKDLYVVEYGSNMTIECKFPVEKQLDLAALIVYWEME 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRIFAVFIFMTYWHLLNAFTVTVPKDLYVVEYGSNMTIECKFPVEKQLDLAALIVYWEME 60

Qy         61 DKNIIQFVHGEEDLKVQHSSYRQRARLLKDQLSLGNAALQITDVKLQDAGVYRCMISYGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DKNIIQFVHGEEDLKVQHSSYRQRARLLKDQLSLGNAALQITDVKLQDAGVYRCMISYGG 120

Qy        121 ADYKRITVKVNAPYNKINQRILVVDPVTSEHELTCQAEGYPKAEVIWTSSDHQVLSGKTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ADYKRITVKVNAPYNKINQRILVVDPVTSEHELTCQAEGYPKAEVIWTSSDHQVLSGKTT 180

Qy        181 TTNSKREEKLFNVTSTLRINTTTNEIFYCTFRRLDPEENHTAELVIPELPLAHPPNERTH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TTNSKREEKLFNVTSTLRINTTTNEIFYCTFRRLDPEENHTAELVIPELPLAHPPNERTH 240

Qy        241 LVILGAILLCLGVALTFIFRLRK--------------------DTHLEET 270
              |||||||||||||||||||||||                    |||||||
Db        241 LVILGAILLCLGVALTFIFRLRKGRMMDVKKCGIQDTNSKKQSDTHLEET 290


Mikesell et al also teach the protein expressed on the surface tumor cell including melanoma and used for modulating the immune response of cytotoxic T cell for tumor immunity [0086 and 0195].  Mikesell et al teach pharmaceutical composition comprising the B7-related protein mixed with excipients and pharmaceutically acceptable carriers etc. [0162-164].
Response to applicant’s argument:
On page 15, applicant argue that Mikesell et al does not teach or suggest the amended claim 1.
In response, Mikesell’s sequence comprises additional 20 amino acids in the C terminus of the sequence of SEQ ID NO: 17 and have 98.6% of query match.  Thus, Mikesell’s sequence meet the limitation of the claims.
Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642